DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to the amendments filed on August 08, 2021 in which claims 6 and 16 are amended. Claims 1-20 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 11, and 20:
	…generating, by the APAS visualization system, a sensitivity overlay based on the at least one sensitivity measure, wherein the sensitivity overlay graphically represents different classifications of perturbation sensitivities; 
applying, by the APAS visualization system, the sensitivity overlay to the CAM to generate a graphical visualization output of the computer model sensitivity to perturbations of adversarial attacks; 
Specifically, the combination of generating a sensitivity overlay where the sensitivity overlay graphically represents different classifications of perturbation sensitivities and then applying the sensitivity overlay to the CAM to a generate a 
The closest prior art of record is Xiao et al. (“Spatially Transformed Adversarial Examples”) which describes a method for generating adversarial examples by using a spatial transformation with a CAM visualization, but as noted by applicant in the arguments submitted August 9th, 2021 on pgs. 13-16 fails to disclose a sensitivity overlay applied to the CAM to generate a visualization output. As noted by the applicant in the arguments on pgs. 16-17, Zhou et al. (“Interpreting Deep Visual Representations via Network Dissection”) describes using an annotation mask to scale up an activation map to the mask resolution but does not teach a sensitivity overlay or applying a sensitivity overlay to a CAM. Additionally, Fong et al. (“Interpretable Explanations of Black Boxes by Meaningful Perturbation”) which was cited as pertinent art describes using an overlay mask however it is applied to the original image and not to a CAM. 
Therefore, the independent claims taken as a whole, including the specific features of generating a sensitivity overlay where the sensitivity overlay graphically represents different classifications of perturbation sensitivities and then applying the sensitivity overlay to the CAM to a generate a graphical visualization output are considered allowable. When taken as a whole, the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 11, and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M SMITH/Primary Examiner, Art Unit 2122